Smith, Justice.
— I perfectly concur in the opinion expressed by the Chief Justice, upon the responsibility of the owner of a ship. But I confess, that I am not prepared to accede to his opinion, on the assessment of damages. I take this distinction. In a case of contract; or in a case of damage by gross negligence; the jury should always, I think, give a compensation to the full amount of the injury actually sustained. But if an injury is *180done, in a way merely fortuitous and accidental, I think, the jury have a legal and salutary discretion upon the subject.
Brackenridge, Justice, concurred generally in the sentiments of the Chief Justice.
Verdict in favor of the plaintiff for $2500. (a)

 The account exhibited for the whole expense of raising and repairing the brig, amounted to 13102. 8s. 9d.